DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 recites “pulling a free end of the second rope around a second support structure which is on a straight line between the first support structure and the second support structure that extends parallel to the first edge of the tarp and the second edge of the tarp” in lines 15-17.  It is unclear exactly which element is “one a straight line between the first support structure and the second support structure” and also “extends parallel to the first and second edges of the tarp”.  Is it the second support structure?  If so how can it be on a line between the first support structure and itself?  Also how can the second support structure extend parallel to the first and second edges of the tarp?  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-6, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigutow (US-5,924,132) in view of Gail, Jr. (US-1,215,139).
	Claim 17: Wigutow discloses outdoor shelter comprising: a planar tarp (20, planar when laid flat); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); a first rope (R) at a first corner of the tarp (corner formed at 29C when tarp in in the configuration shown in FIG. 14) on a second edge of the tarp opposite and parallel to the first edge of the tarp (top edge of 23 between 29C and 29B); a second rope (R) at a second corner of the tarp (corner formed at 29B when tarp in in the configuration shown in FIG. 14) on the second edge of the tarp (top edge of 23 between 29C and 29B); and a pouch (60) fixed to the tarp and sized to contain the tarp, the first loop, the second loop, the first rope, and the second rope (col. 5, lines 6-13).
Wigutow teaches the tarp can be formed in many different configurations (col. 4, lines 34-37; FIGS. 13 and 14)) but does not explicitly state that the tarp can have the shape of a lean-to when deployed.  Gail. Jr. teaches a tarp (10, 11) having the shape of lean-to when deployed (as seen in FIG. 4; page 2, lines 69-70).  Given that Wigutow shows the ropes being moved around to create different shelter configurations, such as having the ropes located on the lower, outer edges of the tarp (as seen in FIG. 13) and also on upper edges/corners of the shelter (as seen in FIG. 14), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tarp Wigutow to have a lean-to shape when in use, as taught by 
	Claim 4: Wigutow discloses the pouch as being fixed to the tarp at a corner of the tarp (as seen in FIG. 5).
Claim 5: Wigutow discloses the tarp as being made of a waterproof, flexible, tear-resistant material (col. 2, lines 63-64).
Claim 6: Wigutow teaches the tarp to made of nylon taffeta (col. 2, lines 63-64), not Xenon.  However, it would have been obvious to make the tarp of Xenon one of ordinary since it has generally been recognized that selection of known material based on its suitability for the intended use involves only routine skill in the art. In re Leshin, 125 USPQ 416.
Claim 15: Wigutow discloses a method for deploying an outdoor shelter comprising the steps of: providing an outdoor shelter having: a tarp (20); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); a first rope (R) at a first corner of the tarp (corner formed at 29C when tarp in in the configuration shown in FIG. 14) on a second edge of the tarp opposite and parallel to the first edge of the tarp (top edge of 23 between 29C and 29B); a second rope (R) at a second corner of the tarp (corner formed at 29B when tarp in in the configuration shown in FIG. 14) on the second edge of the tarp (top edge of 23 between 29C and 29B); and a pouch (60) fixed to the tarp and sized to contain the tarp, the first loop, the second loop, the first rope, and the second .

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigutow (US-5,924,132) in view of Gail, Jr. (US-1,215,139) as applied to claim 17 above, and further in view of Cowan (US-5,853,016).
Claim 9: Wigutow is discussed above but lacks a second rope at each of the two corners with the (first) ropes.  Cowan discloses a tarp (1) that can be used to make a tent/shelter comprising a plurality of corners (5), wherein at least two of the corners have a first rope (10) and a second rope (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wigutow to include two ropes at the corners with ropes, as taught by Cowan, so that the user could have more options to tie the tarp to different/larger objects than if they just had one rope. 
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigutow (US-5,924,132) in view of Barnard (US-2,263,867).
Wigutow discloses a method for deploying an outdoor shelter comprising the steps of: providing an outdoor shelter having: a tarp (20); a first loop (either of loops 41 at bottom of panel 23 in FIG. 14) at a first corner of the tarp on a first edge of the tarp (edge of 23 on the ground); a second loop (remaining one of loops 41 at bottom of panel 23 in FIG. 14) at a second corner of the tarp on the first edge of the tarp (same edge of 23 located on the ground); a first rope (R) at a first corner of the tarp (corner formed at 29C when tarp in in the configuration shown in FIG. 14) on a second edge of the tarp opposite and parallel to the first edge of the tarp (top edge of 23 between 29C and 29B); a second rope (R) at a second corner of the tarp (corner formed at 29B when tarp in in the configuration shown in FIG. 14) on the second edge of the tarp (top edge of 23 between 29C and 29B); and a pouch (60) fixed to the tarp and sized to contain the tarp, the first loop, the second loop, the first rope, and the second rope (col. 5, lines 6-13); removing the tarp, loops and ropes from the pouch (if the tarp was inserted into the pouch, as seen in FIGS. 1 and 2, the tarp would inherently have to be removed before use); pulling a free end of the rope around a first support structure (as seen in FIG. 14); tying the free end of the first rope to a selected location on the first rope (as seen in FIG. 14, ropes are tied around branches to themselves); securing the first loop to a base surface (ground); and securing the second loop to a base surface.  However, while . 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Applicant argues that claim 9 dependent from claim 17 and independent claim 15 satisfy the requirements of 35 U.S.C. 112(b).  However, the . 
Applicant requested clarification about a statement made on page 10 (in the Response to Arguments) of the Final Rejection (mailed 5/14/2021).  The Examiner was merely responding to the assertion made by Applicant that the Examiner was rejecting claim 15 based on an edited version of the claim due to the usage of the more general terms “loops” and “ropes” as opposed to exact element names recited in the claim (as stated in on pages 5-6 of the Remarks/Arguments filed by Applicant on 2/2/2021).  Additionally, for clarity purposes, the reproduced and annotated FIG. 14 of Wigutow below illustrates what Examiner considers the “first loop on first corner of first edge” and the “second loop at second corner on first edge” (together referred to as “loops”) as well 
    PNG
    media_image1.png
    419
    682
    media_image1.png
    Greyscale
Wigutow.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636